Title: From Alexander Hamilton to Charles Carroll of Carrollton, 7 August 1800
From: Hamilton, Alexander
To: Carroll, Charles (of Carrollton)


New York, August 7, 1800. “… As between Pinckney & Adams I give a decided preference to the first. If you have not heared enough to induce you to agree in this opinion I will upon your request enter into my reasons. Mr Adams has governed & must govern from impulse and caprice, under the influence of the two most mischievous of Passions for a Politician, to an extreme that to be portrayed would present a caricature—Vanity and Jealousy. He has already disorganised & in a great measure prostrated the Fœderal Party. Under his auspices the Government can scarcely fail to decline & with him the fœderal party will be disgraced. This is my anticipation on mature reflection. Will not Maryland vote by her Legislature? I am aware of strong objections to the Measure; but if it be true as I suppose that our Opponents aim at Revolution & employ all means to secure success the Contest must be very unequal if we not only refrain from unconstitutional and criminal measures but even from such as may offend against the routine of strict decorum.”
